Citation Nr: 0201175	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  98-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board previously issued a decision in 
the case in September 1999, and that decision was appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  On the unopposed motion of the Secretary, the Court 
in March 2001 vacated that decision and remanded the case to 
the Board for consideration in light of passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).

A Board hearing was held at the RO in May 1999.


FINDINGS OF FACT

1.  The veteran died at the age of 78 in August 1997.  The 
death certificate listed the cause of death as cardiac 
failure, with renal failure and diabetes mellitus listed as 
contributory causes.

2.  The veteran's death was not caused by hospital care, or 
surgical or medical treatment furnished by VA, nor was the 
death the result of negligence, carelessness, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.


CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001) have not been met. 
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
enacting of the VCAA prompted the Secretary to move the Court 
to remand this case for further consideration.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's hospitalization 
records related to the implanting of a pacemaker, VA and 
private treatment records for the period following that 
procedure, and numerous treatment records for the period 
preceding it.  Further, a VA opinion was sought with regard 
to the impact of the sepsis infection on the veteran's 
cardiovascular health.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1151.  The discussions 
in the rating decision, statement of the case and other 
correspondence have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Congress enacted the Departments of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2874, 2926 (1996), which, in part, 
amended 38 U.S.C.A. § 1151.  For claims under 38 U.S.C.A. § 
1151 filed on or after October 1, 1997, the effective statute 
significantly narrows the scope of entitlement to benefits 
under 38 U.S.C.A. § 1151.  The appellant here dated her 
application on October 31, 1997, and the claim form was 
received by VA in November 1997.  The current version of 
38 U.S.C.A. § 1151 is therefore applicable.

The current version provides, in applicable part, that 
dependency and indemnity compensation will be awarded for a 
qualifying death of a veteran in the same manner as if such 
death were service-connected.  A death is a qualifying death 
if the death was not the result of the veteran's willful 
misconduct and the death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
death was-- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).

As with claims for entitlement to service connection for the 
cause of death on a direct basis, the law further provides 
that where the determinative issue in a case involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran served on active duty from April 1942 to July 
1945.  His service medical records (SMRs) show that he was 
discharged from service due to a right knee disability 
involving internal derangement of the right knee.  There is 
no evidence of any type of heart disease, hypertension, renal 
problems, or diabetes mellitus in the SMRs.  Following his 
discharge from service, the veteran was granted service 
connection for his right knee disability in August 1945 and 
assigned a 20 percent rating.  The rating was reduced to 10 
percent in September 1948.

Associated with the claims file is a report dated in 
September 1983, from Ben A. Kingman, M. D.  Dr. Kingman 
stated that the veteran had been hospitalized from August 27, 
1979 to September 1, 1979.  His diagnoses were left inguinal 
hernia, diabetes mellitus and hypertension.  The report did 
not identify the hospital.

The veteran's rating for his right knee disability was 
increased to 20 percent in October 1990, effective from March 
1990.  The 20 percent rating remained in effect until the 
veteran's death.

Associated with the claims file are discharge summaries from 
periods of hospitalization at the VA medical center (VAMC) in 
Marion, Illinois.  The first summary is for a period from 
November 16, 1989, to November 20, 1989.  The veteran was 
admitted with uncontrolled type II diabetes mellitus and 
hypertension.  He had Grade III pitting edema on both ankles 
and lower legs.  During the course of his hospitalization, 
his diabetes improved and he was removed from insulin 
therapy.  However, he was still taking Glyburide for his 
diabetes, and Methyldopa, and Nifedipine in regard to his 
hypertension.  The second summary, also from the Marion VAMC, 
was for the period from October 25, 1990, to November 1, 
1990.  The diagnoses listed were: significant proteinuria of 
3 milligrams (mg), probably related to diabetic nephropathy 
and/or hypertensive nephrosclerosis; type II diabetes 
mellitus; normocytic, normochromic anemia, etiology 
undecided; and, massive peripheral edema, most probably 
secondary to nephrotic syndrome.  

Associated with the claims file are several documents 
identified as service-connected admission reports for VAMC 
Marion and the VAMC in St. Louis, Missouri.  These reports 
provide a one page summary of inpatient treatment provided to 
the veteran over several periods.  In January 1992 the 
veteran was hospitalized for problems associated with his 
diabetes and hypertension.  In February 1992 he was treated 
for venous stasis of the lower extremities.  In February 1993 
he had a non-healing ulcer of the left foot.  In March 1993 
he was treated for severe edema and his diabetes.  A 
discharge summary for the period from May 25, 1992, to May 
28, 1992, noted that the veteran was admitted with sudden 
onset of slurred speech and facial asymmetry and poorly 
controlled blood pressure, with a reading of 246/110.  The 
summary noted that the veteran was insulin dependent with 
long years of poorly controlled hypertension.  He was 
diagnosed with a transient ischemic attack (TIA).

The veteran was admitted to the Marion VAMC with accelerated 
hypertension on May 20, 1993.  He had been seen in the 
outpatient clinic on the previous day with a reading of 
236/102.  His medications at the time of his admission were 
NPH Insulin, Lisinopril, Lasix, Clonidine and Nifedipine.  
The veteran was going to be discharged when an 
electrocardiogram (EKG) showed evidence of sinus bradycardia 
with a second degree atrioventricular (AV) block Mobitz II 
and a heart rate of 27.  As a result of the findings, the 
veteran was transferred to the John Cochran VAMC in St. 
Louis, Missouri, for evaluation of insertion of a pacemaker.  
The veteran's discharge diagnosis from VAMC Marion were:  
possible sick sinus syndrome; severe sinus bradycardia Mobitz 
type II, resolved; accelerated hypertension rule out renal 
artery stenosis; insulin dependent diabetes mellitus; chronic 
renal failure secondary to insulin dependent diabetes 
mellitus; and, chronic anemia secondary to renal 
insufficiency.  He was also noted to have cellulitis of the 
left foot with diabetic ulcers and complications of 
neuropathy, nephropathy and retinopathy from his diabetes.

The veteran was admitted to John Cochran VAMC on May 27, 
1993.  The discharge summary reflects that he underwent 
implantation of a fully automatic pacing (DDD) pacemaker on 
May 28, 1993.  The pacemaker appeared to function normally.  
The veteran was then discharged on May 31, 1993, with 
scheduled appointments at the Marion VAMC pacemaker and 
medical clinics in June 1993.

The veteran was seen in the clinic at the Marion VAMC on June 
2, 1993.  He was noted to have a blood pressure reading of 
250/120.  He refused admission at that time but was admitted 
to the VAMC on June 3, 1993.  The site of his pacemaker 
implant was clean with no sign of infection.  However, there 
was marked swelling of the left arm from the shoulder down to 
the fingers.  He was treated for the swelling and then 
transferred to John Cochran VAMC on June 7, 1993.

While at John Cochran VAMC, from June 7, 1993, to July 15, 
1993, the veteran was treated for a staph infection that was 
felt to be secondary to his pacemaker.  The pacemaker was 
removed.  A venous Doppler of the left upper extremity was 
interpreted to show a thrombus.  A later ultrasound showed a 
thrombal occlusion in the left subclavian and axillary vein.  
On June 18 the veteran was noted to have a rapid drop in his 
hematocrit and a systolic blood pressure of 90.  He was given 
a transfusion.  An abdominal computed tomogram (CT) showed a 
large opacification along the right psoas, possibly 
consistent with a retroperitoneal leak.  Additional efforts 
were made to stabilize his coagulopathy but his renal failure 
progressed.  A renal scan showed decreased flow bilaterally 
which was consistent with acute tubular necrosis (ATN) versus 
decreased cardiac output.  The veteran's overall condition 
generally stabilized.  A repeat Doppler was performed on the 
left upper extremity which showed no clot.  The veteran was 
then stabilized to the point where he could be discharged to 
continue his antibiotic course at the Marion VAMC.  A CT scan 
of the abdomen prior to discharge revealed bilateral 
significant pleural effusions, ascitic fluid and an enlarged 
right iliopsoas muscle with a large fluid collection pushing 
the right kidney anteriorly with fluid extending into the 
pelvis.  The psoas muscle also looked cystic with a question 
of prior abscesses or injury.  His blood cultures were 
negative since June 21 and renal insufficiency was 
stabilized.  He was then transferred on July 15.  The 
discharge diagnoses were:  sepsis; hypertension; diabetes 
mellitus; and, chronic renal insufficiency.  The discharge 
summary also noted that the spontaneous retroperitoneal bleed 
of the psoas muscle had compromised renal function.

The veteran was inpatient at VAMC Marion from July 15, 1993, 
to August 6, 1993.  He was noted to have swelling in his left 
arm.  He continued to receive his antibiotic treatment.  
While inpatient, the veteran developed a penile discharge and 
a heavy growth of Candida albicans and a moderate growth of 
Pseudomonas fluoresceins.  He was subsequently discharged to 
a nursing home.  His discharge diagnoses were:  septicemia, 
possibly secondary to pacemaker; status post pacemaker for 
sick sinus rhythm; hypertension; insulin dependent diabetes 
mellitus; chronic renal failure; anemia secondary to renal 
insufficiency; and ORSA bacteremia with Pseudomonas and e. 
coli.  

Associated with the claims file is a VA Form 21-2680, 
Examination for Housebound Status and Permanent Need for 
Regular Aid and Attendance, undated, but received by the RO 
in August 1993.  Much of the form was blank.  However on the 
reverse side a stamped-on set of questions were marked to 
indicate that the veteran was not bedridden but he could not 
dress/undress himself, walk unassisted, attend to wants of 
nature, keep himself clean or leave his home unattended for 
short distances.  No specific medical condition was 
identified as the basis for any of the determinations.  The 
diagnoses listed were cardiac arrhythmias, staph sepsis, 
resolved; insulin dependent diabetes mellitus; and, 
deconditioning.

The veteran was afforded a VA orthopedic examination in 
September 1993.  The veteran complained of swelling and 
weakness of the right knee since his surgery (in service) and 
said that he needed to use a cane.  He also complained of 
instability and the knee giving way.  In the objective 
findings portion of the report, the examiner noted that the 
veteran had suffered a stroke after having a battery 
replacement to his pacemaker.  The veteran presented to the 
examination with hemiparesis to his right side which made 
examination of the right knee very difficult.  The right 
knee, and all of the right leg were tender, and, accordingly 
to the veteran, that way since his stroke.  There was a 
moderate amount of swelling around the right knee with no 
deformity noted.  Further examination was avoided as the 
veteran was unable to move the knee at the time of the 
examination.  According to the examiner the veteran was also 
unable to move his right foot due to apparent paralysis of 
the right leg subsequent to the stroke.  

In July 1996, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151.  He asserted that he suffered from 
additional health problems as a result of the pacemaker 
implant and infection.  In August 1996 he submitted a 
statement in support of his claim wherein he claimed he was 
paralyzed as a result of the infection.  In October 1996, he 
alleged that he suffered a stroke while being treated for the 
removal of the pacemaker.

Additional VA medical records associated with the file 
consist of VA outpatient treatment records from May 1992 to 
September 1996.  Discharge summaries for periods of inpatient 
treatment in December 1993, January 1994, and March 1994.  
The outpatient records reflect treatment for the veteran's 
hypertension, diabetes, and renal failure.  They show that he 
underwent several blood transfusions in 1994.  He was 
provided with a VA wheelchair in July 1994.  The hospital 
summaries reflect ongoing inpatient care for anemia, 
secondary to renal disease, hypertension, chronic renal 
failure, diabetes, congestive heart failure, peripheral 
vascular disease, and arteriosclerotic cardiovascular 
disease.  While a history of a cerebral vascular accident 
(CVA), or stroke, was referred to on several occasions, there 
was no definite diagnosis provided of the veteran having had 
a stroke.  

Associated with the claims file is an Illinois Department of 
Veterans Affairs Medical Report that was signed in January 
1997.  The name of the physician signing the document is 
unclear.  However, the document purports to say that the 
physician had treated the veteran from December 1994 to 
January 1997.  The veteran was essentially confined to a 
wheelchair and suffered from paralysis.  He was able to take 
only a few steps due to his paralysis.  The physician's 
diagnoses were:  history of CVA with residual right 
hemiparesis; chronic renal failure; and diabetes mellitus.  
The physician did not relate the veteran's CVA to any 
incident of service or treatment provided by VA.  Nor did the 
physician state that the veteran's chronic renal failure and 
diabetes were permanently aggravated by any VA treatment.

In May 1997, a VA physician conducted a review of the 
veteran's VA medical records and claims file.  The physician 
specifically looked for evidence of the veteran having 
sustained a CVA as result of his VA treatment in May and June 
1993 regarding the implantation of the pacemaker and 
resultant septicemia.  The physician concluded that there was 
no evidence of an acute onset of a CVA in the records.  He 
noted that the veteran's weakness and numbness in his legs 
was attributable to peripheral neuropathy associated with his 
long-standing diabetes.  He said that the veteran's renal 
disease was a diabetes nephropathy and that his anemia was 
multifactorial.  In conclusion, the physician stated that 
there was no evidence of a CVA associated with the pacemaker 
implant, the development of septicemia and resultant 
treatment.  He also said that the veteran's current health 
problems were a natural progression of his nonservice-
connected diseases.  The physician stated that there were no 
residuals of the septicemia.

In June 1997, the veteran sought to amend his 38 U.S.C.A. 
§ 1151 claim by including the amputation of his right leg 
below the knee.  He claimed this was a residual from his 
treatment.

The veteran died on August [redacted], 1997.  The death certificate 
listed the cause of death as cardiac failure with renal 
failure and diabetes mellitus as contributing conditions.

After the veteran's death, additional private medical records 
were associated with the claims file.  Included was an 
evaluation from Prairie Cardiovascular Consultants, LTD, 
dated in January 1995.  The evaluation noted that the veteran 
underwent a two day inpatient evaluation.  His past medical 
history was cited, to include pacemaker implant in 1993.  A 
second pacemaker implant was considered but determined not to 
be necessary at the time of the evaluation.  The discharge 
diagnoses listed the veteran's renal failure as due to 
diabetic nephropathy, and possible nephrosclerosis.  A 
history of CVA in the past with some residual right 
hemiparesis was included.  However, the evaluation report did 
not link this diagnosis to any incident of service or any VA 
treatment.

Records from the Carbondale Clinic, for the period from 
February 1995 to August 1995 were included.  The records 
showed treatment was provided to the veteran for complaints 
involving his testes.  The records relate that the veteran 
was originally treated in December 1994 for a right 
hydrocele.  He was then diagnosed in February 1995 with a 
testicular abscess and his right testicle was removed.  In 
June 1995 he was treated for left epididymitis.  The 
condition persisted and he underwent a left orchiectomy.  The 
records do not relate the veteran's testicular problems to 
any VA treatment.  

Also associated with the file are treatment records from 
Memorial Hospital of Carbondale for the period from December 
1994 to July 1997.  The records contain an operative report 
for the veteran's left orchiectomy.  The records also reflect 
the amputation of the veteran's right leg below the knee in 
May 1997 due to the development of gangrene and sepsis.  The 
gangrene and sepsis were attributed to the veteran's 
diabetes.  He was inpatient briefly in July 1997 for failure 
to thrive and recurring confusion.  He was later discharged 
to his home on July 31, 1997.

Finally, treatment records from Browning Marshall Hospital 
for August [redacted], 1997, reflect that the veteran was brought to 
the emergency room by ambulance.  Lifesaving efforts were 
unsuccessful and the veteran died.  A record of death form 
indicated the diagnosis was cardiac failure with the 
immediate cause of death listed as ventricular tachycardia.  
Renal failure and diabetes were listed as contributory 
causes.  

The appellant's claim for DIC and accrued benefits, VA Form 
21-534, was received at the RO on November 10, 1997.  She 
also submitted a Statement in Support of Claim, VA Form 21-
4138, that was received at the RO on November 10, 1997.  In 
the statement the appellant referred the veteran's medical 
history subsequent to his pacemaker implant. She also 
indicated that the veteran's death was the result of VA 
treatment.  In subsequent statements, as well as during 
testimony at a Travel Board hearing before the undersigned 
Board member in May 1999, the appellant has maintained that 
the veteran's health declined immediately after his pacemaker 
implant and development of the infection.  She asserts that 
his renal failure to include dialysis, paralysis, testicular 
problems, anemia, and ultimately his death were the result of 
VA medical treatment.  

In applying the applicable standard to the appellant's claim, 
the Board finds that there is no basis to award benefits 
under 38 U.S.C.A. § 1151.  The appellant has not presented 
any objective medical evidence to support her contentions 
that VA treatment in May and June 1993 caused the veteran's 
death.  The medical evidence of record clearly establishes a 
long history of diabetes with various complications, and 
hypertension, as well as a history of renal 
insufficiency/failure prior to the pacemaker implant.  The 
veteran suffered a TIA in May 1992 due to his hypertension.  
He had venous stasis in his lower legs in February 1992 and 
severe edema in March 1993, all before his May/June 1993 VA 
treatment.  The evidence does show that the veteran developed 
septicemia with associated health consequences at the time of 
his implant.  The VA records show that the septicemia was 
probably secondary to infection from the implant.  However, 
there simply is no other medical evidence to provide a nexus 
between the septicemia and the veteran's later health 
problems.  A VA physician who in May 1997 reviewed the 
veteran's medical records and claims file specified that 
there were no residuals from the septicemia.

A review of the private medical records does not provide any 
such link, either.  In fact they attribute the veteran's 
renal problems to his diabetes, as did the VA treating 
physicians.  Moreover, they establish that the veteran's 
right leg amputation was the result of his severe diabetes.  
They did not relate it to any VA treatment.  The veteran's 
bilateral orchiectomies were related to yeast infections.  
There was no opinion linking them to any VA treatment.

The Board notes that the VA orthopedic examiner, in September 
1993, referred to the veteran as have suffered a stroke after 
having a battery placed in a pacemaker.  The examiner 
indicated that there was a hemiparesis of the right side.  
However, this statement was made based upon a history 
provided by the veteran.  A history with no basis in fact as 
there is no medical evidence of record to show that the 
veteran had a stroke at any time while receiving VA 
treatment.  "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The private 
treatment records contain only a reference to a stroke by 
history and do not relate it to any period of VA treatment.

The only evidence in support of the appellant's claim that 
the veteran's death was the result of his VA treatment are 
her own statements and testimony.  As a layperson lacking in 
medical training and expertise, the appellant is not 
qualified to offer an opinion on a question of medical 
causation.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record in this case does not contain a finding by a medical 
professional that establishes a nexus between the veteran's 
VA medical treatment in May/June 1993 and his death in August 
1997.  The appellant conceded at her May 1999 that no doctor 
had ever told her that there was a nexus but that it was her 
own conclusion.  (Transcript p. 5).  Therefore, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 has not been established.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision



ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

